                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    :
                                             :                CRIMINAL ACTION
      v.                                     :                NO. 13-137
                                             :
RICHARD HAINES,                              :
     Defendant.                              :

                                        ORDER

      AND NOW, this 3rd day of June, 2021, upon consideration of Defendant Richard Haines’s

Motion for Reconsideration (ECF No. 105), it is hereby ORDERED that said Motion is DENIED.

                                                       BY THE COURT:


                                                       /s/ C. Darnell Jones, II
                                                       C. DARNELL JONES, II       J




                                       Page 1 of 1
